Citation Nr: 1000297	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION


The appellant served on active duty from March 1948 to 
February 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2008, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks a higher initial evaluation for his PTSD 
and TDIU.  The record reflects that the Board remanded this 
case in October 2008 for evidentiary development, to include 
requesting Vet Center records, VA treatment records dated 
since January 2006, and a VA psychiatric examination to 
determine the nature and severity of the appellant's PTSD 
symptomatology.

While Vet Center records were obtained, VA treatment records 
dated since 2006 were not requested or obtained.  A remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand; where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, remand is required so that VA 
may request these records.

Also, although a VA examination was performed in February 
2009, the examination report is inadequate for rating 
purposes as well as for deciding the TDIU claim.  First, the 
Board observes that the report does not address whether the 
appellant has any impairment of thought process or 
communication, delusions or hallucinations, suicidal or 
homicidal ideation.  The examination reports further does not 
address the appellant's orientation to time or place, or 
memory.  Rather, mental status examination was limited to 
appearance, judgment, insight, and behavioral pattern.  The 
Board believes that additional information should have been 
provided as part of the mental status evaluation so that the 
appellant's symptoms could be addressed in the context of the 
rating criteria.  

Second, the Board observes that the examiner made unclear 
statements regarding the appellant's unemployability.  He 
states that the appellant is unemployable because of 
(nonservice connected) back pain and essential tremor; 
thereafter, he reports that the appellant has severe PTSD 
symptoms and again states that "he is unemployable" based 
on history of outbursts of anger and irritability.  However, 
the examiner fails to indicate whether the appellant is 
unemployable solely due to service connected disability and 
the Board is unable to discern the examiner's opinion on the 
matter.

Third, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 51, but neglected to explain the 
basis for the score as requested by the Board in the prior 
remand.

Therefore, remand is necessary for a more detailed mental 
status evaluation, a GAF score with the basis for its 
assignment, and a clear opinion on whether the appellant is 
unemployable due to service-connected disability alone.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  VA should obtain all VA outpatient 
records from January 2006 forward, and 
associate them with the claims file.

2. VA should schedule the appellant for a VA 
examination to determine the severity of his 
PTSD.  All appropriate testing should be 
carried out, to include a comprehensive 
mental status examination that addresses:

(a) Whether the appellant has any 
impairment of thinking or cognition, 
communication, orientation, insight, 
judgment, or memory;

(b) Whether he has any psychotic symptoms 
such as delusions or hallucinations; 
whether he presents a persistent danger of 
hurting himself or others;

(c) Whether he has intermittent inability 
to perform the activities of daily living 
(including maintenance of minimal personal 
hygiene).

Also, the examiner should assign a GAF score 
and indicate the basis for the assigned 
score.  The examiner should indicate whether 
the appellant is unemployable due to service 
connected PTSD symptoms alone, or this and 
service-connected duodenal ulcer.  A complete 
rationale for all opinions must be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



